DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:  The following is a supplemental Office Action to office action issued on 11/30/2020.  This action withdraws the 35 U.S.C. 112(b) rejection of claims 16 and 20.  

Status of Claims
The following is a non-final, first action on the merits, in response to application filed November 07, 2019.  The preliminary amended claims 1-21 are currently pending.  Claims 15, 16, 19 and 20 are rejected under 35 U.S.C 101.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1-21, are objected to because of the following informalities:  The claims are objected to because they include acronyms which are not enclosed within parentheses.  For example, Network Slice Selection Function, NSSF, Cache Inventory .  Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it is not on a separate sheet.  A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azizi et al (hereinafter Azizi) (US 2019/0364492).
	Regarding claims 1, 8, 21, Azizi discloses a network node (network nodes, para. 0814) for use as a Network Slice Selection Function (Cloud Radio Access Network (CRAN) for 5G includes delivering slices of network resource and functionality delivering avenue for network slicing) (paras. 0778, 1237, 1238; fig. 142), in a telecommunications network (Radio communication networks may include network access nodes (e.g., base stations, access points, etc.), the network node being configured to select a network slice to which a User Equipment (UE), can connect in the telecommunications network (para. 1643), the network node comprising: 
	a cache data requester configured to control a transmitter to transmit to a Cache Inventory Repository (CIR), a request (fetch) for cache data indicating a particular content cached in one or more network slices (If communication module 18306 identifies an internet data request transmitted by terminal device 18206, communication module 18306 may `intercept` the internet data request and determine how to fulfill the internet data request, e.g., either with locally stored data at cache memory 18312 or via externally retrieved data from network access node 18218. Communication module 18306 may therefore reference cache memory 18312 in 18520 to determine whether the data requested in the internet data request (e.g., the HTTP request) is stored in cache memory 18312. If the requested data is stored in cache memory 18312, communication module 18306 may retrieve the requested data from cache memory 18312 and provide the requested data to terminal device 18206 in 18524) (paras. 1043, 1625, 1637); 
	a receiver configured to receive a response from the CIR comprising the cache data identifying the one or more network slices in which the particular content is cached (network access node 18204 collects context information, identify target data, retrieve the target data, and cache the target data, network access node 18204 may then retrieve and cache the target data for terminal device 18208) (para. 1620); 
and 
	a network slice selector configured to select a network slice to which the UE can connect, based at least in part on the received cache data identifying the one or more network slices (radio communication network may perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device, and utilize the service profile key to select a suitable network ‘slice’ for the terminal device to utilize (para. 1237; see also fig.142).  
	Regarding claim 8, this claim is analyzed and rejected for the same reasons as claim 1 because the corresponding apparatus in claim 1 can be used to practice the method steps of claim 8.
	Regarding to claims 5, 12, Azizi discloses an access network manager configured to control the transmitter to transmit a request for access network data to an Access Network Discovery and Selection Function, ANDSF, indicating one or more access networks in the vicinity of the UE (after identifying the presence of proximate network access nodes or other terminal devices via reception of such discovery information, terminal devices may be able to establish a wireless connection with a selected network access node or other terminal device in order to exchange data and/or pursue other radio interactions with network access nodes or other terminal devices such as radio measurement or reception of broadcast information. Radio access network 18828 may broadcast the paging message through one or more network access nodes of radio access network 18828 that are in the vicinity of terminal device 18206) (paras. 0302, 0327, 1657, 1761), 
	wherein the receiver is configured to receive the access network data from the ANDSF (wireless network may utilize a first radio access technology (RAT, such as, for example, a 3GPP radio access technology, Wi-Fi, and Bluetooth), which may have a specific wireless access protocol that defines the scheduling and format for discovery information, control information, and user traffic data transmission and reception) (para. 0305), 
	the access network manager being further configured to select an access network from the indicated one or more access networks based at least in part on the particular content (selection of a network access node or other terminal may be based on terminal or user requirements, past, present and anticipated future radio and environment conditions, the availability or performance of applications and services, or the cost of communications or access) (para. 0302).
	Regarding to claims 6, 13, Azizi discloses wherein the access network manager is further configured to transmit a message to the ANDSF instructing it to effect connection of the UE to the selected access network (access network discovery and selection is commonly practiced art in the cell selection field) (see figs. 142, 148).
	Regarding to claims 7, 14, Azizi discloses wherein the receiver is further configured to receive from an access network node, a request for a network slice for use with a UE, and wherein the network slice selector is further configured to transmit a message to the access network node instructing the access network to connect the UE to the selected network slice (paras. 1643, 4227).
	Regarding to claim 15, Azizi discloses a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 8 (one or more processors executing program code defining arithmetic, control, and I/O instructions (e.g., software and/or firmware) stored in a non-transitory computer-readable storage medium, carry out process steps relevant to claim 8 (paras. 0320, 0321).
	Regarding to claims 16, 20, Azizi discloses wherein signal is one of an electronic signal, optical signal, radio signal, or non-transitory computer readable storage medium (para. 1673).
	Regarding to claims 17, 18, Azizi discloses a network node for use as a Cache Inventory Repository, for use in a telecommunications network, the network node comprising:  
	a receiver configured to receive content data from a plurality of Cache Network Functions, Cache NFs, located in a plurality of network, slices of the telecommunications network (communication module 18306 may therefore reference cache memory 18312 in 18520 to determine whether the data requested in the internet data request (e.g., the HTTP request) is stored in cache memory 18312. If the requested data is stored in cache memory 18312, communication module 18306 may retrieve the requested data from cache memory 18312 and provide the requested data to terminal device 18206 in 18524) (paras. 1043, 1625, 1637);
	a content data controller configured, based on the received content data, to store cache associations indicating content cached at each Cache NF and the network slice in which each Cache NF is located (network node 18212 (which may have an internet connection) via interface 18214 and locally store, or `cache`, the retrieved data (e.g., cached data)) (paras.1594, 1595),
	wherein the receiver is further configured to receive from a Network Slice Selection Function, NSSF, a request (fetch) for cache data indicating a particular content cached in one or more network slices (If communication module 18306 identifies an internet data request transmitted by terminal device 18206, communication module 18306 may `intercept` the internet data request and determine how to fulfill the internet data request, e.g., either with locally stored data at cache memory 18312 or via externally retrieved data from network access node 18218. Communication module 18306 may therefore reference cache memory 18312 in 18520 to determine whether the data requested in the internet data request (e.g., the HTTP request) is stored in cache memory 18312. If the requested data is stored in cache memory 18312, communication module 18306 may retrieve the requested data from cache memory 18312 and provide the requested data to terminal device 18206 in 18524) (paras. 1043, 1625, 1637),
	and wherein the content data controller is further configured to determine the requested cache data based on the stored cache associations, the requested cache data comprising at least one of one or more Cache NFs and one or more network slices (network 19700, may be sliced into multiple smaller networks) (paras. 1729, 1730) caching the particular content, and control a transmitter to transmit the requested cache data to the NSSF (radio communication network may perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device, and utilize the service profile key to select a suitable network ‘slice’ for the terminal device to utilize) (para. 1237; see also fig.142).
	Regarding claim 19, Azizi discloses one or more processors executing program code defining arithmetic, control, and I/O instructions (e.g., software and/or firmware) stored in a non-transitory computer-readable storage medium, carry out process steps relevant to claim 18 (paras. 0320, 0321).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claims 15 and 19 recites “A computer program comprising instructions ….”.  A claim that recites program per se is not patent eligible subject matter under 35 U.S.C. 101.  Software (program) per se means software standing alone.  A claim to software per se is ineligible subject matter under 35 U.S.C. 101, because it doesn’t fall within one of the statutory categories.  The claim as a whole is simply a software routine, the claimed components are non-structural per se, and a reasonable interpretation leads to the conclusion that the claims encompass pure software, which does not fall into any of the four statutory categories.  See MPEP 2100-IV A.

Claim16, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (see MPEP § 2106, subsection I).  For example the Broadest Reasonable Interpretation (BRI) of a carrier can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, such as, an electronic signal, optical signal, radio signal recited in claims 16 and 20, a rejection under 35 U.S.C. 101  is considered to be appropriate since a carrier covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ 2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).
Allowable Subject Matter
Claims 2-4, 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form with all of the limitations of the base claim and any intervening claims including the claim objection(s) noted supra.

Claim Interpretation
35 USC § 112 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver configured to receive … “ as in claim 1.
“cache data requestor configured to control … “ as in claim 1.
“content data manager configured to determine … ” as in claim 2, 3.
“access network manager configured to control … “ as in claim 5.
“network node configured to select … “ as in claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification, (page16, lines 4-8) for cache data requestor (314), page 12, lines 1-14, for the receiver (304), page 3, for network node, and page 11, for content data manager (318), as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.